Citation Nr: 0504902	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-01 087	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for anxiety reaction in a 
passive-aggressive personality with depressive features, 
rated 30 percent disabling prior to March 7, 2002, 50 percent 
disabling from March 7, 2002, and 70 percent disabling from 
August 6, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran in this case served on active duty from November 
1965 to November 1967.

This matter comes before the Board of Veterans' Appeals on 
appeal of a February 2001 rating decision by the RO located 
in Boston, Massachusetts.


FINDING OF FACT

On January 5, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal wasrequested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2004).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2003).  

In a statement received in January 2005 the appellant 
withdrew his appeal.  As such, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

ORDER

The appeal is dismissed.



                       
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


